DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment received 8/14/2020 and 11/16/2020 were previously received and entered into the application file.  Claims 128-200 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/21/2022 is acknowledged.  Applicants further elected the species of the method wherein CCL21, alone, is detected as part of the method.  Claims 128, 131, 132 and 140-143 read on the elected species of the elected invention.  (Claim 131 was not identified by Applicants as a claim reading on the elected species, but it does read on the elected species and will be examined on the merits). Claims 128, 131, 132 and 140-143 have been examined on the merits. Claims 129, 130, 133-139 and 144-200 are withdrawn from further consideration, there being no allowable generic or linking claim at this time.

Priority
	Acknowledgement is made of Applicants’ claim for benefit as follows: 
    PNG
    media_image1.png
    135
    487
    media_image1.png
    Greyscale

Applicant’s claims for the benefit of prior-filed applications under 35 U.S.C. 119(e) and 120 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and/or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior applications (the parents or original nonprovisional application or provisional applications). The disclosure of the invention in the parent applications and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Prior-filed applications 62/634377 (filed 2/28/2018) and 16/283007 (filed 2/22/2019) both fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, neither of these prior-filed applications disclose the currently claimed step of “detecting increasing levels of CCL21 in the thymus organ medium during the course of the conditioning regime” (claim 128) or “detecting levels of...biomarker CCL21...in the thymus organ medium during the course of the conditioning regime” (claim 141).  Therefore, the instant application does not receive the earlier filing dates of either of these applications.
The first prior-filed application to provide adequate support and enablement in the manner provided by 35 U.S.C. 112(a) for the examined claims of this application is US Provisional application 62/888799 (filed 8/19/2019).  Therefore, for purposes of examination, the effective filing date of the claimed subject matter is 8/19/2019.

Claim Interpretation
	For clarity of record, the broadest reasonable interpretation of the claims is set forth:
Claim 128 is drawn to a method of producing an allogeneic cultured postnatal thymus tissue-derived product suitable for implantation into a human.  While “allogeneic cultured postnatal thymus tissue-derived product” encompasses anything from a full organ to a single protein derived from the cultured thymus, it is noted that the claim subsequently limits the “allogeneic cultured postnatal thymus tissue-derived product” to “partially T-cell depleted donor thymus tissue slices”.  The phrase “suitable for implantation into a human” is interpreted as meaning the product is of a size suitable for implantation into a human.  It does not limit the immunogenic properties of the tissue-derived product.  	
The method is understood to involve three steps.  The assignment of ‘letterettes’ (a)-(c) is done by the Examiner solely for ease of reference throughout this office action.  The letters do not represent an order/sequence.
(a) Subjecting donor thymus to a conditioning regime for a period of about 6 days to about 21 days; said conditioning regime comprising aseptically processing the donor thymus tissue in a thymus organ medium (TOM) to produce partially T-cell depleted thymus tissue slices.  The claim does not teach what steps are performed during the aseptic processing.  The broadest reasonable interpretation of the claim does not require the aseptic processing to take the full period of about 6 to about 21 days, rather the aseptic processing may be done in a short amount of time, and additional actions may or may not be carried out for the remainder of the conditioning regime.  The remainder of the conditioning regime time may be a waiting or storage period.  While the claim does not limit what specific actions the aseptic processing involve, because the final result of the aseptic processing is partially T-cell depleted thymus tissue slices, the aseptic processing must involve some action that will achieve T-cell depletion and an action of slicing the donor thymus.  The claim does not define the TOM.  The broadest reasonable interpretation of TOM will be any medium capable of supporting viability of a thymus tissue.  
(b) Detecting increasing levels of CCL21 in the TOM during the course of the conditioning regime.  Thus step (b) should occuring during the about 6 to about 21 day period of the conditioning regime. The detection of CCL21 in the TOM means that the method involves detecting CCL21 secreted into the culture medium.  The claimed step does not cover detecting CCL21 within the donor thymus tissue (such as by RT-PCR, ISH, IHC or IF).  Furthermore, noting that subsequent step (c) requires recovering the donor thymus tissue slices as a product suitable for implantation, the detecting step cannot involve lysing the cells of the donor thymus tissue and detecting the CCL21 in the extract.  While detecting CCL21 levels in the TOM is understood, it is unclear what is required for detecting ‘increasing levels’ of CCL21. A rejection under 35 USC 112(b) is set forth below.  The result of the detecting step is not correlated to any other action in the method. 
(c) Recovering the partially T-cell depleted donor thymus tissue slices as allogeneic cultured postnatal thymus tissue-derived product suitable for implantation.  It is understood that the (c) recovering step will occur after the (a) subjecting step and (b) detecting step.  The language of this last step makes it clear that the allogeneic cultured postnatal thymus tissue-derived product referred to in the preamble is partially T-cell depleted donor thymus tissue slices (which have been subjected to the conditioning regimen per step (a)).  
	Claim 131 further limits the length of the conditioning regime of step (a).  It is acknowledged that claim 128 states the conditioning regime is for a period of from about 6 days to about 21 days.  The use of the terms “about” permits for values slightly above and slightly below the recited end points.  Thus, recitation of ‘for a period of 5-6 days” is permissible in claim 131 while still being within scope of parent claim 128.
	Claim 140 is interpreted as requiring an additional step (d) of determining whether the recited physical elements are present in the donor thymus tissue slices during the conditioning regime.  Like step (b), step (d) will occur during the about 6 to about 21 day period of the conditioning regime.  The result of the determining step is not correlated to any other actions in the method.
	Claim 141 is examined for the elected species of “wherein the biomarker is CCL21”.  The elected species has substantially the same three steps as claim 128, but the (b) detecting step only requires detecting the level of the CCL21 (not detecting increasing levels of CCL21).  
	The elected species of claim 142 has the same scope as the elected species of claim 141. 
	Claim 142 is interpreted as requiring an additional step (d) of determining whether the recited physical elements are present in the donor thymus tissue slices during the conditioning regime.  Like step (b), step (d) will occur during the about 6 to about 21 day period of the conditioning regime.  The result of the determining step is not correlated to any other actions in the method.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 128, 131, 132 and 140-143 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 128 and 141 each require a step of (a) subjecting the donor thymus to a conditioning regimen for a period of about 6 days to about 21 days, said conditioning regimen comprising aseptically processing the donor thymus tissue in a TOM to produce partially T-cell depleted thymus tissue slices.
The issue at hand is the scope of the conditioning regimen required to generate partially T-cell depleted thymus tissue slices, and particularly whether or not Applicants were in possession of the full scope of the claimed step.  
The specification discloses exactly one conditioning regimen to generate partially T-cell depleted thymus tissue slices: providing donor thymus tissue, slicing the donor thymus tissue into slices, placing the slices on a surgical sponge, and culturing the donor thymus tissue in a TOM made of Ham’s F12 + HEPES + L-glutamine + heat inactivated FBS for 5-7 days (See Example 5 ¶0947) or for 21 days (See PGPub at ¶0607-0652).  
The claims are not limited to this specific embodiment of ‘conditioning regimen’/’aseptic processing’. Rather, the claim scope covered “conditioning regimens” which include any form of ‘aseptic processing’.  Aseptic processing covers any action applied to the donor thymus tissue, so long as it is done in an aseptic environment.  The aseptic processing may be carried out continually over the 6-21 days, or the aseptic processing may involve a single action at any point within the 6-21 day long conditioning regimen, and other actions may be carried out the remainder of the time period.  For example, the aseptic processing can involve culture in TOM for the full duration of the 6-21 day conditioning regimen (as exemplified in specification).  Alternatively, the conditioning regimen can involve storing the donor thymus tissue in normal saline in refrigerated conditions for about 6 to about 21 days.  The normal saline will read on TOM, as it supports viability of at least some cells of the thymus, however it is reasonable to expect that at least some T cells of the donor tissue will die off during storage.  Alternatively, the conditioning regimen can involve briefly rinsing the donor thymus with any culture medium, blood, or serum (all of which will read on TOM), and then cryopreserving the donor thymus tissue, wherein the donor tissue retrieved from cryostorage and is thawed after about 6 to about 21 days. Alternatively, the conditioning regimen can involve rinsing the donor thymus tissue with TOM and then decellularizing the donor thymus tissue, thereby depleting the donor tissue of T-cells.  Alternatively, the conditioning regimen can involve culturing a donor thymus tissue with TOM in the presence of other cells and/or other bioactive agents to change the biological makeup of the donor thymus tissue.  
	This is a situation where a broad claim (in this case, a broad step in a claim) is presented, but the disclosure only describes a narrow species with no evidence that the full genus was contemplated.  In such cases, a holding of lack of written description is proper. See MPEP 2163.03(V).  Disclosure of a single method within the broad claim scope does not provide written description for the full scope of the claim.  The single disclosed method cannot be held to be representative of all methods covered by the claims.  Nor does the instant disclosure identify any particular feature of the exemplified method as critical or essential, such that one could determine variations which would also satisfy the requirements (note: if any feature or step is critical or essential, it must be recited in the claims, otherwise this amounts to omission of an essential step).  Therefore, claims 128 and 141, and all dependents thereof, are rejected as failing to comply with the written description requirement because the original disclosure does not support that Applicants were in possession of the full genus of methods of ‘conditioning regimens comprising aseptically processing the donor thymus tissue in a TOM to produce partially T-cell depleted thymus tissue slices’. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 128, 131, 132 and 140-142 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 128: Step (b) requires detecting increasing levels of CCL21 in the TOM during the course of the conditioning regimen.  It is not clear if the claim is requiring multiple tests at multiple points in time be carried out such that a change in the level of CCL21 over time can be evaluated, or if the presence of any CCL21 in the TOM will be considered an increased level (compared to zero).  
Furthermore, it is unclear if the detecting step has any limitation on the rest of the method..  If the increasing levels of CCL21 are not detected during step (b), it is unclear if the donor tissue slices are still recovered in step (c) as allogeneic cultured postnatal thymus tissue-derived products suitable for implantation. 
Dependent claims 131, 132 and 140 inherit the deficiency and are rejected on the same basis.
Regarding claim 132: Claim 132 is further rejected because it references a figure.  Claims are to be complete in themselves.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.”  Incorporation by references is not required in the instant claim, so the claim is rejected under 35 USC 112(b) as being incomplete. 
Furthermore, it is unclear what specific information from Fig. 50E is being referred to.  Fig. 50E presents four different data lines (none of which are identified).  As such, the metes and bounds of claim 132 are unclear. 
Regarding claim 140: Claim 140 is further rejected because it is unclear if the actions within parenthesis are part of the claim or just an example of how CK can be detected. 
Furthermore, it is unclear if/how the claim covers embodiments wherein the donor thymus tissue slices during the conditioning regimen do not have areas positive for CK (generic) scattered throughout the donor thymus tissue slice, do not have at least one Hassall body, do not have areas positive for CK14 (specific) staining scattered throughout the donor thymus tissue slice and/or do not have the presence of intact nuclei.  In this sense, the metes and bounds of claim coverage cannot be determined.
Still further, the claim recites a broad limitation followed by a narrow limitation. A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 140 recites the broad limitation determining areas positive for cytokeratin staining scattered throughout the donor thymus tissue, and the claim also recites determining areas positive for CK14 staining scattered throughout the donor thymus tissue, which is the narrower statement of the limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a)  merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 141 and 142: Like claim 128, claims 141 and 142 are held to be indefinite because it is unclear if/how the (b) detecting step limits the (c) recovering step.  If no CCL21 is detected.  In this sense, the metes and bounds of claim coverage cannot be determined. 
Furthermore, it is unclear if the detecting step has any limitation on the rest of the method..  If biomarker  CCL21 is not detected during step (b), it is unclear if the donor tissue slices are still recovered in step (c) as allogeneic cultured postnatal thymus tissue-derived products suitable for implantation. 
Regarding claim 142: Claim 142 is further rejected because it is unclear if the actions within parenthesis are part of the claim or just an example of how CK can be detected. 
Furthermore, it is unclear if/how the claim covers embodiments wherein the donor thymus tissue slices during the conditioning regimen do not have areas positive for CK (generic) scattered throughout the donor thymus tissue slice, do not have at least one Hassall body, do not have areas positive for CK14 (specific) staining scattered throughout the donor thymus tissue slice and/or do not have the presence of intact nuclei.  In this sense, the metes and bounds of claim coverage cannot be determined.
Still further, the claim recites a broad limitation followed by a narrow limitation. A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 140 recites the broad limitation determining areas positive for cytokeratin staining scattered throughout the donor thymus tissue, and the claim also recites determining areas positive for CK14 staining scattered throughout the donor thymus tissue, which is the narrower statement of the limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a)  merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Examiner Comments
At least Markert et al (US 2009/0041854) does teach a method of producing T-cell depleted donor thymus slices as allogeneic cultured postnatal thymus tissue-derived products involving culturing donor thymus tissue slices for at least 8 to about 21 days (comparable to current step (a)), then recovering the cultured donor thymus slices (comparable to current step (c)), and ultimately implanting the cultured donor thymus slices (meaning the cultured donor thymus slices are suitable for implantation) (See ¶0019, 0020, 0025).  Markert et al teach that culturing the donor thymus slices for at least 8 days results in depletion of mature T cells from the donor thymus (See ¶0020).
	Markert et al does not teach a step of testing for CCL21 levels in the culture medium over the culture period.  
	At the time the invention was made, Lkhagvasuren et al (J Immunol, 2013) taught that CCL21 is expressed within the medullary thymus and serves to recruit positively selected thymocytes from the cortex to cause interactions between medullary thymus epithelial cells (mTECs) and thymocytes to delete self-reactive thymocytes (See Lkhagvasuren et al, pg 1, col. 1-2)).  It was also known that CCL21 expression within the medullary thymus correlates with mTEC development/maturation in postnatal thymus (See Lkhagvasuren et al, Fig. 9).  Tracy et al (US 2020/0012845) identify CCL21 as a biomarker for mTEC health (See Tracy et al, ¶0293-0294).  Therefore, it would have been prima facie obvious to monitor CCL21 levels within the donor thymus tissue to determine the suitability of the donor tissue for use in transplantation.  
However, neither Lkhagvasuren et al nor Tracy et al, nor others, taught monitoring CCL21 levels by testing the culture medium containing the donor thymus.  Rather, Tracy et al teach observing CCL21 levels via histological analysis of the tissue.  Lkhagvasuren et al teach measuring CCL21 levels by subjecting isolated mTEC to FACS.  Bunting et al (Immunol Cell Biol, 2011) teach that other known methods involved RT-PCR, IF, and IHC (See Bunting et al, Tables 1 and 2).  It would not have been prima facie obvious to have monitored CCL21 levels of the tissue by testing the culture medium because one would not have had a reasonable expectation of successfully measuring CCL21 in the culture medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633